                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     J. EDWARDS JEWELRY DISTRIBUTING,                  CASE NO. 18-cv-03886-YGR
                                         LLC.,
                                   9
                                                       Plaintiff,                          ORDER GRANTING MOTION TO DISMISS
                                  10
                                                 vs.                                       Re: Dkt. No. 56
                                  11
                                         WELLS FARGO & COMPANY, ET AL.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14
                                               Plaintiff J. Edwards Jewelry Distributing, LLC (“J. Edwards”) brings this action
                                  15
                                       individually and on behalf of all other persons similarly situated against defendants Wells Fargo &
                                  16
                                       Company, Wells Fargo Bank, N.A. (collectively, “Wells Fargo”) and Does 1-10 for violating the
                                  17
                                       California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”). (Dkt. No.
                                  18
                                       55 (“SAC”) at 1-2, 36-37.) Specifically, plaintiff alleges that Wells Fargo “has created and
                                  19
                                       maintains a credit card program through which it actively encourages retailers to build the ‘fees’
                                  20
                                       that these merchants must pay Wells Fargo into the regular price of goods and services, while
                                  21
                                       representing to retail customers that the goods and services that they purchase are being financed
                                  22
                                       at zero percent interest[,]” (the “Program”) and, thereby, “misled [plaintiff and class members]
                                  23
                                       into promoting [d]efendants’ illegal financing scheme, and into paying unnecessary sales taxes.”
                                  24
                                       (Id. at 2, 36-37.)
                                  25
                                               On November 19, 2018, the Court granted Wells Fargo’s motion to dismiss plaintiff’s
                                  26
                                       initial complaint and provided plaintiff leave to amend. (Dkt. No. 39 (“MTD Initial Order”).)
                                  27
                                       Plaintiff filed its first amended complaint (“FAC”) on December 6, 2018. (Dkt. No. 40.) On
                                  28
                                   1   February 8, 2019, following oral argument by counsel on February 5, 2019, the Court granted

                                   2   Wells Fargo’s motion to dismiss plaintiff’s FAC and provided plaintiff a second opportunity to

                                   3   amend. (Dkt. No. 50 (“MTD FAC Order”).) On March 22, 2019, plaintiff filed a second amended

                                   4   complaint (“SAC”).

                                   5           Now before the Court is Wells Fargo’s motion to dismiss plaintiff’s SAC for failure to

                                   6   state a claim under Rule 12(b)(6).1 (Dkt. No. 41 (“MTD”).) Having carefully considered the

                                   7   pleadings and the papers submitted, and for the reasons set forth more fully below, the Court

                                   8   hereby GRANTS Wells Fargo’s motion to dismiss.2

                                   9      I.       BACKGROUND

                                  10           The background giving rise to this action is well-known, and the Court will not repeat it

                                  11   here. (See MTD Initial Order at 2-3 (summarizing plaintiff’s allegations); see also MTD FAC

                                  12   Order at 2-4 (summarizing plaintiff’s additional allegations alleged in the FAC).) Plaintiff’s SAC
Northern District of California
 United States District Court




                                  13   adds a new section to its recitation of facts, “F. Defendants Have Retained and Are Currently in

                                  14   Possession of at Least $842 in Sales Taxes that Are Owed to Named Plaintiff J. Edwards Jewelry

                                  15   Distributing, LLC.” (SAC at 29.) Therein, plaintiff includes the following additional allegations:

                                  16           The tables below detail the Named Plaintiffs’ Jewelry sales transactions which
                                               were consummated through the Wells Fargo Program within four years of the
                                  17
                                               filing of the Original Complaint, and reveal the corresponding amounts of sales
                                  18           tax collected by Wells Fargo, the portion of those sales taxes that were remitted to
                                               Named Plaintiff, and the portion of those sales taxes that remain in Wells Fargo’s
                                  19           possession:
                                  20
                                               1
                                  21            The Court has reviewed the papers submitted by the parties in connection with
                                       defendant’s motion to dismiss. The Court has determined that the motion is appropriate for
                                  22   decision without oral argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil
                                       Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp.,
                                  23   933 F.2d 724, 729 (9th Cir. 1991). Accordingly, the Court VACATES the hearing scheduled for
                                  24   June 4, 2019.
                                               2
                                  25             In support of its motion, Wells Fargo requests that the Court take judicial notice of four
                                       New Mexico state court documents. (See Dkt. No. 57 (“RJN”).) The Court previously took
                                  26   judicial notice of these documents in its orders dismissing plaintiff’s initial complaint (see MTD
                                       Initial Order at 8 n. 7) and dismissing plaintiff’s FAC (see MTD FAC Order at 2 n. 2) and finds
                                  27   judicial notice appropriate here for the same reasons as stated in those orders. Accordingly, the
                                       Court GRANTS Wells Fargo’s request for judicial notice of these public records. The Court will
                                  28   afford them their proper evidentiary weight.

                                                                                         2
                                   1
                                       Table #1: El Paso Location Sales
                                   2

                                   3     Date of    Name of Customer      Gross           Sales Tax Remitted from     Portion of Sales Tax
                                          Sale                           Amount of         Wells Fargo to Plaintiff    Retained by Wells
                                                                           Sale                                              Fargo
                                   4
                                         6/28/14       [Redacted]         1,104.00                  62.21                    18.93
                                   5     6/28/14       [Redacted]         1,288.18                  76.09                    22.09
                                         6/28/14       [Redacted]         3,068.89                 181.26                    52.63
                                   6     6/30/14       [Redacted]          151.55                    8.95                      2.60
                                          7/2/14       [Redacted]         7,252.76                 428.39                    124.37
                                          7/3/14       [Redacted]          595.37                   35.16                     10.21
                                   7      7/5/14       [Redacted]         1,182.09                  69.82                     20.27
                                                                TOTALS   $14,642.84               $ 861.88                  $ 251.10
                                   8

                                   9

                                  10
                                       Table #2: Albuquerque Location Sales
                                  11

                                  12     Date of    Name of Customer      Gross           Sales Tax Remitted from     Portion of Sales Tax
Northern District of California




                                          Sale                           Amount of         Wells Fargo to Plaintiff    Retained by Wells
 United States District Court




                                                                           Sale                                              Fargo
                                  13
                                       6/28/14         [Redacted]         2,833.36                160.21                    46.51
                                  14    6/30/14        [Redacted]         2,209.55                124.93                    36.27
                                        7/18/14        [Redacted]         6,723.88                380.18                    110.38
                                        7/19/14        [Redacted]          208.65                  11.80                     3.42
                                  15    7/29/14        [Redacted]         2,922.17                165.23                    47.97
                                         8/1/14        [Redacted]         4,999.04                282.66                    82.06
                                  16    8/15/14        [Redacted]         8,702.00                492.03                    142.85
                                        8/16/14        [Redacted]         4,257.53                240.73                    69.89
                                        8/16/14        [Redacted]         3172.55                 179.38                    52.08
                                  17                            TOTALS   $36,028.73              $2,037.15                 $ 591.43

                                  18
                                       Plaintiff states affirmatively that none of the transactions tabulated in Table #1
                                  19   and Table #2 above were undertaken or consummated in violation of the consent
                                       decrees entered into by Plaintiff with the New Mexico Attorney General because
                                  20   (1) paragraphs 9 and 17 of the August 28, 2012 Partial Stipulated Consent Decree
                                       (Doc 42-1, Exh. C pp. 5 & 7) specifically allowed Plaintiff to offer financing
                                  21   through the Wells Fargo and other third party programs; and (2) paragraph 14 of
                                       the August 28, 2012 Partial Stipulated Consent Decree (Doc 42-1, Exh. C, p. 6)
                                  22
                                       specifically deferred “the question of whether credit card payments may be
                                  23   accepted by JED when discounting from the sticker price”; if the parties
                                       themselves could not resolve that issue, it was – according to the terms of
                                  24   paragraph 14 – to be “submitted to the Court for its determination.” This precise
                                       issue was neither resolved by the parties nor submitted to the Court. Thus, it was
                                  25   not addressed in the Amended and Final Consent Decree entered on August 20,
                                       2013. (Doc 42-1, Exh. D.)
                                  26

                                  27   The New Mexico Attorney General specifically allowed Plaintiff to continue
                                       utilizing the Wells Fargo Program and its associated discounts that are at issue in
                                  28   this case because the New Mexico Attorney General simply did not understand
                                                                                      3
                                                that the Wells Fargo Program was violative of the federal Truth in Lending Act.
                                   1            And – until its sales taxes were audited in 2016 – neither did Plaintiff. Indeed, the
                                   2            discounting that the New Mexico Attorney General took issue with, and which
                                                were the subject of the New Mexico consent decrees, were separate and distinct
                                   3            discounts from those discounts at issue in this case offered through the Wells
                                                Fargo program.
                                   4
                                       (SAC at 29-32.)
                                   5
                                                Additionally, and relevant to the instant motion, plaintiff adds the following in support of
                                   6
                                       his UCL cause of action: “More specifically, for purposes of damages and the statute of
                                   7
                                       limitations, each of the transactions referenced in section VII.F. of this complaint, standing alone
                                   8
                                       resulted in a separate and independent violation of Unfair Competition Law Cal. Bus. & Prof.
                                   9
                                       Code §§ 17200, et seq.” (SAC at 37.)
                                  10
                                                Plaintiff’s SAC also eliminates the FAC’s discussion of the investigation of J. Edwards by
                                  11
                                       the Albuquerque office of the New Mexico Attorney General (compare FAC at 24-25 with SAC
                                  12
Northern District of California




                                       at 24-25) as well as the FAC’s sections titled “Fraudulent Concealment Allegations” and “Tolling
 United States District Court




                                  13
                                       of the Statue of Limitations” (compare FAC at 30-34 with SAC at 27-29). Otherwise, plaintiff’s
                                  14
                                       SAC is identical to the FAC filed on December 6, 2018.
                                  15
                                                Plaintiff’s SAC also attaches six exhibits, identical to Exhibits 1-4 and 6-7 attached to the
                                  16
                                       FAC as well as the initial complaint. (See Dkt. Nos. 1-1, 40-1, 55-1.) The SAC eliminates
                                  17
                                       Exhibit 5 to the FAC as well as the initial complaint, an email from Lori Chavez of the New
                                  18
                                       Mexico Attorney General’s Office to Steven D. Looney regarding “J. Edwards Question of Law”
                                  19
                                       dated October 11, 2012. (Dkt. No. 40-1, Ex. 5.)
                                  20
                                          II.      LEGAL STANDARD
                                  21
                                                Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for
                                  22
                                       failure to state a claim upon which relief may be granted. Dismissal for failure to state a claim
                                  23
                                       under Rule 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of
                                  24
                                       sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d
                                  25
                                       1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                  26
                                       Cir. 1988)). The complaint must plead “enough facts to state a claim [for] relief that is plausible
                                  27
                                       on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its
                                  28
                                                                                          4
                                   1   face “when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   2   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   3   678 (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a

                                   4   mere possibility, the claim must be dismissed. Id. at 678-79; see also In re Gilead Scis. Sec. Litig.,

                                   5   536 F.3d 1049, 1055 (9th Cir. 2008) (stating that a court is not required to accept as true

                                   6   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   7   inferences.”).

                                   8             If a court dismisses a complaint, it should give leave to amend unless “the pleading could

                                   9   not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc. v. N. Cal.

                                  10   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                  11      III.      DISCUSSION

                                  12             A claim for violation of the UCL must be brought within four years of the date the cause of
Northern District of California
 United States District Court




                                  13   action accrues. Cal. Bus. & Prof. Code § 17208. Under California law, a “cause of action accrues

                                  14   when [it] is complete with all of its elements—those elements being wrongdoing, harm, and

                                  15   causation.” Aryeh v. Canon Bus. Solutions, Inc., 55 Cal. 4th 1185, 1191 (2013) (internal quotation

                                  16   marks and citations omitted). Said another way, “a UCL deceptive practices claim should accrue

                                  17   only when a reasonable person would have discovered the factual basis for a claim.” Id. at 1195.

                                  18             As in its FAC, plaintiff’s SAC alleges that Wells Fargo “has created and maintains a credit

                                  19   card program through which it actively encourages retailers to build the ‘fees’ that these merchants

                                  20   must pay Wells Fargo into the regular price of goods and services, while representing to retail

                                  21   customers that the goods and services that they purchase are being financed at zero percent

                                  22   interest[,]” and, thereby, “misled [plaintiff and class members] into promoting [d]efendants’ illegal

                                  23   financing scheme, and into paying unnecessary sales taxes.” (SAC at 2, 36-37.)

                                  24             In its Order on defendants’ previous motion to dismiss, the Court found that as of October

                                  25   2012, plaintiff had notice that Wells Fargo’s credit card Program constituted an illegal financing

                                  26   scheme under the Truth in Lending Act (“TILA”) and the Electronic Fund Transfer Act (“EFT”).

                                  27   Based thereon, plaintiff reasonably could have discovered, and seemingly did discover, the factual

                                  28   basis for its UCL claim that it had been misled regarding the nature of that financing scheme and
                                                                                          5
                                   1   therefore the statute of limitations on plaintiff’s UCL claims against Wells Fargo regarding the

                                   2   alleged illegal financing scheme expired in October 2016. (MTD FAC Order at 6 (citing Aryeh,

                                   3   55 Cal. 4th at 1195; Cal. Bus. & Prof. Code § 17208; Rivera v. Peri & Sons Farms, Inc., 735 F.3d

                                   4   892, 901 (9th Cir. 2013).) The Court based this determination on (1) allegations in the FAC that

                                   5   the Attorney General’s office contacted J. Edwards in October of 2012 and informed plaintiff of

                                   6   the office’s position that although the TILA and EFT do not apply to J. Edwards, “the application

                                   7   of discounts, previously utilized by J. Edwards, constitutes a hidden finance charge” as defined by

                                   8   those statutes (MTD FAC Order at 6 (citing FAC at 24-25)); and (2) the exhibits attached to the

                                   9   FAC show that plaintiff learned of the allegedly illegal nature of Wells Fargo’s credit card

                                  10   Program as a result of the New Mexico Attorney General’s investigation and lawsuit (Id. (citing

                                  11   FAC, Ex. 6 at ECF 53; Ex. 7 at ECF 57)).

                                  12          The fact that plaintiff has now eliminated these allegations and this exhibit from its SAC
Northern District of California
 United States District Court




                                  13   does not impact the Court’s analysis. See Stanislaus Food Products Co. v. USS-POSCO

                                  14   Industries, 782 F.Supp.2d 1059, 1075 (E.D. Cal. 2011) (“The Court does not ignore prior

                                  15   allegations in determining the plausibility of current pleadings.”); see also Cole v. Sunnyvale, No.

                                  16   C-09-05017 RMW, 2010 WL 532428, *4 (N.D. Cal. Feb. 9, 2010) (noting that a court may

                                  17   “consider the prior allegations [from earlier complaints] as part of its ‘context-specific’ inquiry

                                  18   based on its judicial experience and common sense to assess whether the Third Amended

                                  19   Complaint plausibly suggests an entitlement to relief, as required under Iqbal”). In other words,

                                  20   J. Edwards cannot avoid application of the statute of limitations by simply deleting from its

                                  21   amended complaint allegations evidencing its discovery of the factual basis of its UCL claim.

                                  22          As it did in opposition to the previous motion to dismiss, plaintiff again avers that Wells

                                  23   Fargo’s conduct subjects it to the “continuous wrong” and “continuous accrual” principles of

                                  24   statutes of limitation and, therefore, that plaintiffs incurred an injury in fact under the UCL within

                                  25   four years of the initiation of this action. (Dkt. No. 58 (“Opp.”) at 6-9.) Although plaintiff’s SAC

                                  26   responds to the Court’s footnote that “the FAC does [not] include any information or allegation

                                  27   regarding transactions occurring within the four-year window immediately preceding filing of the

                                  28   initial complaint” (MTD FAC Order at 7 n. 5) by including allegations of “jewelry sales
                                                                                         6
                                   1   transactions which were consummated through the Wells Fargo Program within four years of the

                                   2   filing of the Original Complaint” (SAC at 29-32), plaintiff still fails to provide any persuasive

                                   3   authority for finding that compliance with federal, or state, law constitutes a continuing obligation

                                   4   for UCL purposes within the meaning of the continual accrual principle as opposed to that

                                   5   applying to consumers or contracts.3

                                   6          Plaintiff asserts TILA as the sole basis for finding a continuing obligation to support a

                                   7   finding of continual accrual of its UCL claim. (See Opp. at 6-9.) However, every federal court to

                                   8   consider the issue has determined that consumers are the only persons who have a cause of action

                                   9   under TILA. See, e.g., Johnson v. Ocwen Loan Servicing, 374 F.App’x 868, 874 (11th Cir. 2010).

                                  10   (See Opp. at 7 (citing Bilyue v. Guy, No. CV 17-4546 FMO (ASx), 2017 WL 7066400, at *1 (C.D.

                                  11   Cal. 2017) (applying the theory of continuous accrual to plaintiffs’ UCL claims and finding that

                                  12   plaintiffs may recover under a recording contract for the four years preceding the filing of the
Northern District of California
 United States District Court




                                  13

                                  14
                                              3
                                  15              Plaintiff’s citation to Small Axe Enterprises, Inc. v. Amscan, Inc., does not persuade.
                                       (Opp. at 8 (citing Small Axe, No. 16-cv-00981-BEN-WVG, 2017 WL 1479236, at * 6 (S.D. Cal.
                                  16   Apr. 25, 2017)).) In Small Axe, the court found that the continuous accrual doctrine applied where
                                       plaintiff had alleged that defendants had engaged in the continuous sale of their products in
                                  17   violation of the Lanham Act. Small Axe, 2017 WL 1479236, at *6. In support of this conclusion,
                                       the court cites only to the California Supreme Court’s decision in Aryeh. Id. (citing 292 P.3d at
                                  18   875-881). In Aryeh, the California Supreme Court explained that “[t]o determine whether the
                                       continuous accrual doctrine applies . . . , [a court] look[s] not to the claim’s label as a UCL claim
                                  19   but to the nature of the obligation allegedly breached.” Aryeh, 292 P.3d at 881 (emphasis
                                       supplied). There, the court found that because pursuant to the applicable rental agreement
                                  20   between the parties the defendant, Canon, billed plaintiff Aryeh on a recurring monthly basis, “the
                                       duty Canon owed—the duty not to impose unfair charges in monthly bills—was a continuing one,
                                  21   susceptible to recurring breaches[,]” Aryeh was not foreclosed from seeking recover for charges to
                                       the extend they fall within the four-year statute of limitations period. Id. Here, plaintiff has not
                                  22   alleged a duty or obligation arising out of a contractual obligation. (See, generally, SAC.)
                                               Moreover, plaintiff’s claim is factually distinct from that in Small Axe. In Small Axe, the
                                  23   plaintiff’s allegations included a claim for violation of the Lanham Act, the continuous nature of
                                       which formed the basis of the court’s finding that the continuous accrual doctrine applied. Here,
                                  24   plaintiff asserts, as the sole basis for a continuing obligation, the fact that defendants were
                                       obligated to comply with the TILA. (See Opp. at 6-9.) Although the Court did not address the
                                  25   sufficiency of plaintiff’s TILA claim, found in the initial complaint, in its November 18, 2018
                                       Order granting defendants’ first motion to dismiss (MTD Initial Order at 7 (noting that plaintiff
                                  26   conceded that its TILA claims were time-barred)), TILA is a consumer protection statute. See 15
                                       U.S.C. § 1601(a) (“It is the purpose of this subchapter to assure a meaningful disclosure of credit
                                  27   terms so that the consumer will be able to compare more readily the various credit terms available
                                       to him and avoid the uninformed use of credit and to protect the consumer against inaccurate and
                                  28   unfair credit billing and credit card practices.”) (emphasis supplied).

                                                                                         7
                                   1   complaint).)4 Accordingly, plaintiff again fails to allege any continuing obligation underlying

                                   2   that harm of which it was a party.5 (See Opp. at 12.)

                                   3      IV.       CONCLUSION

                                   4            For the foregoing reasons, the Court GRANTS Wells Fargo’s motion to dismiss. Plaintiff

                                   5   requests leave to amend “to address any pleading issues the Court raised for the first time in its

                                   6   Order on Defendants’ second Motion to Dismiss.”6 (Opp. at 29-30.) In support of this request,

                                   7   plaintiff explains that it did not address in the FAC the statute of limitations issue the Court

                                   8   addressed in its Order on defendants’ second motion to dismiss, because the Court’s first order did

                                   9   not address did not address this issue. (Id. at 30.)

                                  10            Because this Order is again based upon the statute of limitations issue addressed in the

                                  11   Court’s February 8, 2019 Order on defendants’ second motion to dismiss, plaintiff has already had

                                  12   multiple opportunities to amend its complaint, including an opportunity to respond to the Court’s
Northern District of California
 United States District Court




                                  13   February 8 Order addressing the statute of limitations issue addressed herein. See MTD FAC

                                  14   Order; see also Nat’l Council of La Raza v. Chegavske, 800 F.3d 1032, 1041 (9th Cir. 2015).

                                  15   Accordingly, the Court DISMISSES plaintiff’s SAC with prejudice.

                                  16
                                                4
                                  17             See, by contrast, cases regarding ongoing contractual obligations: Tsemetzin v. Coast
                                       Fed’l Sav & Loan Ass’n, 57 Cal.App.4th 1334, 1344 (1997) (finding that the statute of limitations
                                  18   commenced under a rental agreement for each month when the increased payment was due
                                       pursuant to rental contract and not paid); Armstrong Petroleum Corp. v. Tri-Valley Oil & Gas Co.,
                                  19   116 Cal.App.4th 1375, 1388-89 (2004) (finding that because performance of underlying
                                       contractual obligations is severable due to monthly payment obligation and therefore created a
                                  20   recurring obligation); Walker v. Blackground Records, LLC, 2017 WL 8186040, *4 (E.D. Cal.
                                       2017) (finding continuous accrual where defendants allegedly failed to make “periodic” payments
                                  21   owed under various recording contracts).
                                                5
                                  22             As the Court previously noted in its February 8, 2019 Order, the Program dealer
                                       agreement, which plaintiff attached to each of its complaints, provides for termination by either
                                  23   party at any time, specifying that the agreement “will remain effective until one party gives the
                                       other party written notice of its decision to terminate” the agreement. (Dkt. No. 55-1, Ex. 1
                                  24   (“Agreement”) ¶ 10(a); see also MTD FAC Order at 8 n. 7.) Once again, plaintiff has not alleged
                                       that it was forced to remain a party to the agreement. Nor has plaintiff alleged that the customer’s
                                  25   use of the Program resulted in a recurring payment scheme that might create a continuing
                                       obligation. (See SAC at 18-21 (describing a Program transaction as a one-time exchange between
                                  26   customer, Wells Fargo, and plaintiff); see also MTD FAC Order at 8 n. 7.)
                                                6
                                  27              The Court notes that this appears to be a typographical error and that, based upon
                                       plaintiff’s explanation of the basis of its request, it intended to ask for an opportunity to address
                                  28   any issues raised for the first time in the Court’s order on the instant motion to dismiss, which is
                                       defendants’ third such motion.
                                                                                            8
                                   1         This Order terminates Docket Number 56.

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: May 31, 2019
                                                                                            YVONNE GONZALEZ ROGERS
                                   5                                                   UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   9
